
	

113 HR 1361 IH: Inefficient Defense Elimination Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1361
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To terminate or retire certain aircraft and ship programs
		  of the Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Inefficient Defense Elimination Act of
			 2013.
		2.Termination or
			 retirement of aircraft and ship programs
			(a)C–27J
			 aircraft
				(1)Prohibition on
			 procurementNotwithstanding any other provision of law, none of
			 the funds authorized to be appropriated or otherwise made available for fiscal
			 year 2014 or any fiscal year thereafter for the Department of Defense may be
			 obligated or expended to procure C–27J aircraft.
				(2)Treatment of
			 current aircraftNotwithstanding any other provision of law,
			 with respect to each C–27J aircraft being maintained by the Secretary of
			 Defense that was procured on or before the date of the enactment of this Act,
			 the Secretary shall—
					(A)make the aircraft
			 available for sale to another department or agency of the Federal Government or
			 the government of an ally of the United States; or
					(B)if the Secretary determines that the sale
			 of an aircraft under subparagraph (A) is not appropriate, retire or dispose of
			 the aircraft in a manner the Secretary determines appropriate.
					(b)Global Hawk
			 aircraft
				(1)Prohibition on
			 procurementNotwithstanding
			 any other provision of law, none of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be obligated or expended to procure RQ–4 Block 30
			 Global Hawk unmanned aircraft systems.
				(2)Treatment of
			 current aircraftNotwithstanding section 154(b) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) or
			 any other provision of law, with respect to each RQ–4 Block 30 Global Hawk
			 unmanned aircraft system being maintained by the Secretary of Defense that was
			 procured on or before the date of the enactment of this Act, the Secretary
			 shall—
					(A)make the aircraft
			 available for sale to another department or agency of the Federal Government or
			 the government of an ally of the United States; or
					(B)if the Secretary determines that the sale
			 of an aircraft under subparagraph (A) is not appropriate, retire or dispose of
			 the aircraft in a manner the Secretary determines appropriate.
					(c)Aegis guided
			 missile cruisersNotwithstanding any other provision of law,
			 the Secretary of Defense shall—
				(1)retire four Aegis
			 guided missile cruisers during fiscal year 2014; and
				(2)retire three Aegis
			 guided missile cruisers during fiscal year 2015.
				(d)Amphibious
			 landing shipsNotwithstanding
			 any other provision of law, the Secretary of Defense shall retire two
			 amphibious landing ships during fiscal year 2014.
			3.Report on
			 military presence in Europe
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees (as defined in section
			 101(a)(16) of title 10, United States Code) a report analyzing the necessity of
			 stationing members of the Armed Forces in Europe, including an evaluation of
			 property owned by the Federal Government in Europe that could be sold if such
			 stationing was reduced or terminated.
			(b)Matters
			 includedThe report under
			 subsection (a) shall consider the following:
				(1)Benefits to the United States from having
			 the Armed Forces present in Europe that would not be achievable
			 elsewhere.
				(2)Direct military
			 threats to the United States that require such a presence and whether such
			 threats could be countered with a smaller presence.
				(3)The ability of European allies to address
			 threats without such presence.
				(4)Ways in which a
			 withdrawal or reduction of members of the Armed Forces stationed in Europe will
			 affect the sustainability of military operations abroad.
				(5)Ways in which such
			 a withdrawal or reduction will affect the ability of the United States to
			 implement a broader national security strategy.
				(6)Any formal treaty
			 obligations or bilateral agreements that require the Armed Forces of the United
			 States to be present in Europe.
				(7)Effectiveness of
			 current force levels in Europe in achieving national security
			 objectives.
				(8)Unique benefits of
			 sustaining each base location in Europe and ways in which reduction of such
			 bases would affect the ability of the United States to sustain military
			 operations abroad.
				
